J-A13033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellant              :
                                          :
              v.                          :
                                          :
 JARENNY ROS                              :
                                          :
                   Appellee               :        No. 1393 EDA 2021

               Appeal from the Order Entered June 24, 2021
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0002778-2021


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                                 FILED JULY 07, 2022

     Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Philadelphia County Court of Common Pleas, which granted the

motion to quash the bill of information filed by Appellee, Jarenny Ros, and

dismissed the charges brought against Appellee. We reverse and remand.

     The trial court set forth the relevant facts of this appeal as follows:

        Philadelphia Police Officer Jonathan Arch testified that, in
        the early hours of May 31, 2020, he received a radio call for
        a burglary in progress at a shopping center located at 3000
        Island Avenue in the city and county of Philadelphia. Officer
        Arch arrived at that location at approximately 2:45 a.m.,
        where he observed a white Nissan Altima, which did not
        have a license plate, speeding through the shopping plaza.
        The vehicle hit a curb and became disabled, at which time a
        male, alleged to be Zahir Smith … exited from the driver
        side door. Subsequently, one female, alleged to be Julisa
        Prak … exited the front passenger door, and another
        woman, alleged to be [Appellee], fled from the rear of the
        vehicle. The officer ordered [Appellee] to stop, and placed
        her in custody in the back of his patrol car. Officer Arch
J-A13033-22


         testified that he observed that the windows and doors of the
         Snipes store at the shopping center were all broken, and
         that he observed clothing and sneakers in and around the
         white Altima. On cross examination, Officer Arch stated that
         there was a riot taking place in the shopping center at the
         time he encountered the defendants, and that many people
         were looting stores in that location. He further testified that
         he did not see the white Altima or the defendants
         themselves near the Snipes store, that there are several
         stores in the shopping center in question, and that many of
         those stores also appeared to have been looted. The officer
         positively identified all three defendants as the individuals
         he encountered fleeing the white Altima.

         Philadelphia Police Detective Francesco Campbell testified
         that on the date in question, he executed a search warrant
         on the vehicle. Inside was a large amount of merchandise
         from the Snipes store. He indicated that he knew it was
         from Snipes because a store employee identified the
         merchandise from its tags, and estimated its value in the
         thousands of dollars. Officers also recovered a firearm from
         underneath the merchandise. As a result of this incident,
         all three codefendants were arrested and charged with
         burglary, multiple violations of the Uniform Firearms Act
         [(“VUFA”)], and related charges.

(Trial Court Opinion, filed 9/7/21, at 1-2).

      On April 8, 2021, the court conducted a preliminary hearing, and

Appellee and her co-defendants’ cases were held for court. On April 20, 2021,

the Commonwealth filed a criminal information charging Appellee with

burglary, criminal trespass, theft by unlawful taking, receiving stolen property,

conspiracy, VUFA, and possessing an instrument of crime (“PIC”). Appellee

filed a “motion to quash bills of information” on May 12, 2021. In the motion,

Appellee asserted that “there is no evidence [Appellee] was involved with the

burglary or participated in the conspiracy.      There is also no evidence of


                                      -2-
J-A13033-22


dominion or control over [or] knowledge of the firearm.”         (Motion, filed

5/12/21, at ¶3).

      On June 24, 2021, the court conducted a hearing regarding Appellee’s

pretrial motion.   That same day, the court granted Appellee’s motion and

dismissed all charges. Specifically, the court held that the Commonwealth

had failed to make a prima facie case with respect to all charges against

Appellee. The Commonwealth timely filed a notice of appeal on July 8, 2021.

On July 21, 2021, the court ordered the Commonwealth to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.                The

Commonwealth timely filed its Rule 1925(b) statement on July 26, 2021.

      The Commonwealth now raises one issue for our review:

         Did sufficient evidence support a prima facie case for the
         charges of burglary, criminal trespass, conspiracy, theft by
         unlawful taking, receiving stolen property, [VUFA], and
         [PIC], where [Appellee] and her two co-defendants were
         observed fleeing the scene of the crime, a Snipes retail
         store; the windows to the store had been broken; goods
         belonging to the store were found scattered throughout the
         car [Appellee] fled from; and a gun was found in the back
         seat underneath the stolen goods?

(Commonwealth’s Brief at 6).

      The following principles apply to this Court’s review of an order granting

a pretrial petition for writ of habeas corpus:

         We review a decision to grant a pre-trial petition for a writ
         of habeas corpus by examining the evidence and reasonable
         inferences derived therefrom in a light most favorable to the
         Commonwealth. Whether the Commonwealth satisfied its
         burden of establishing a prima facie case for each charged
         crime is a question of law, to which this Court’s standard of

                                      -3-
J-A13033-22


         review is de novo and our scope of review is plenary.

         A pre-trial habeas corpus motion is the proper means for
         testing whether the Commonwealth has sufficient evidence
         to establish a prima facie case. To demonstrate that a prima
         facie case exists, the Commonwealth must produce
         evidence of every material element of the charged
         offense(s) as well as the defendant’s complicity therein. To
         meet its burden, the Commonwealth may utilize the
         evidence presented at the preliminary hearing and also may
         submit additional proof.

Commonwealth v. Wyatt, 203 A.3d 1115, 1117 (Pa.Super. 2019) (internal

citations and quotation marks omitted).

      “The Commonwealth establishes a prima facie case when it produces

evidence that, if accepted as true, would warrant the trial judge to allow the

case to go to a jury.”     Commonwealth v. Ouch, 199 A.3d 918, 923

(Pa.Super. 2018) (emphasis in original). “The Commonwealth need not prove

the elements of the crime beyond a reasonable doubt; rather, the prima facie

standard requires evidence of the existence of each and every element of the

crime charged.” Id.

      On appeal, the Commonwealth argues that the facts established at

Appellee’s preliminary hearing “permitted a reasonable inference that

[Appellee] unlawfully entered the Snipes store and participated with her two

companions in stealing the merchandise.”     (Commonwealth’s Brief at 15).

Further, the Commonwealth asserts that this evidence “supported an

inference that [Appellee] had knowledge of the gun, had the power to exercise

control of the gun, and … had constructive possession of the gun.” (Id. at


                                    -4-
J-A13033-22


17). The Commonwealth insists that it established a prima facie case for all

the charges against Appellee. The Commonwealth concludes that this Court

must reverse the order granting Appellee’s pretrial motion. We agree.

      The Pennsylvania Crimes Code defines burglary in relevant part as

follows:

           § 3502. Burglary

              (a) Offense defined.—A person commits the offense
           of burglary if, with the intent to commit a crime therein, the
           person:

                                    *    *    *

                 (4)      enters a building or occupied structure, or
              separately secured or occupied portion thereof that is not
              adapted for overnight accommodations in which at the
              time of the offense no person is present.

18 Pa.C.S.A. § 3502(a)(4).

      The Pennsylvania Crimes Code defines criminal trespass in relevant part

as follows:

           § 3503. Criminal trespass

              (a)   Buildings and occupied structures.—

                    (1) A person commits an offense if, knowing that
              he is not licensed or privileged to do so, he:

                                    *    *    *

                          (ii)  breaks into any building or occupied
                    structure or separately secured or occupied portion
                    thereof.

18 Pa.C.S.A. § 3503(a)(1)(ii).


                                        -5-
J-A13033-22


      The Pennsylvania Crimes Code defines theft by unlawful taking or

disposition in relevant part as follows:

           § 3921. Theft by unlawful taking or disposition

              (a) Movable property.—A person is guilty of theft if
           he unlawfully takes, or exercises unlawful control over,
           moveable property of another with intent to deprive him
           thereof.

18 Pa.C.S.A. § 3921(a). The Crimes Code defines “movable property” as:

           Property the location of which can be changed, including
           things growing on, affixed to, or found in land, and
           documents although the rights represented thereby have no
           physical location.   “Immovable property” is all other
           property.

18 Pa.C.S.A. § 3901.      “Deprivation” occurs if a person: (1) “withhold[s]

property of another permanently”; or (2) “dispose[s] of the property so as to

make it unlikely that the owner will recover it.” Id.

      The Crimes Code defines the offense of receiving stolen property as

follows:

           § 3925. Receiving stolen property

              (a) Offense defined.—A person is guilty of theft if he
           intentionally receives, retains, or disposes of movable
           property of another knowing that it has been stolen, or
           believing that is has probably been stolen, unless the
           property is received, retained, or disposed with intent to
           restore it to the owner.

18 Pa.C.S.A. § 3925(a). “[T]o establish the mens rea element of the crime of

receiving stolen property, the Commonwealth must prove that the accused

possessed property with ‘guilty knowledge,’ i.e., knowing that it has been


                                      -6-
J-A13033-22


stolen, or believing that it has probably been stolen.” Commonwealth v.

Newton, 994 A.2d 1127,1132-33 (Pa.Super. 2010). “A person ‘knows’ that

goods are stolen if he is ‘aware’ of that fact.” Id. at 1132. Regarding the

latter part of the test, “it is clear that [the statute] is designed to criminalize

situations where the defendant does not know for certain that the goods are

stolen, but nevertheless has: (1) considered the possibility that the goods are

stolen and (2) concluded that the answer is at the very least, ‘probably.’” Id.

      The Pennsylvania Crimes Code defines the offense of PIC as follows:

         § 907. Possessing instruments of crime

           (a) Criminal instruments generally.—A person
         commits a misdemeanor of the first degree if he possesses
         any instrument of crime with intent to employ it criminally.

                                   *    *    *

             (d) Definitions.—As used in this section, the following
         words and phrases shall have the meanings given to them
         in this subsection:

                                   *    *    *

            “Instrument of crime.” Any of the following:

                   (1) Anything specially made or specially adapted
            for criminal use.

                 (2) Anything used for criminal purposes and
            possessed by the actor under circumstances not
            manifestly appropriate for lawful uses it may have.

18 Pa.C.S.A. § 907(a), (d).

      The Crimes Code defines the offense of criminal conspiracy as follows:

         § 903. Criminal conspiracy

                                       -7-
J-A13033-22


            (a) Definition of conspiracy.—A person is guilty of
         conspiracy with another person or persons to commit a
         crime if with the intent of promoting or facilitating its
         commission he:

             (1) agrees with such other person or persons that they
            or one or more of them will engage in conduct which
            constitutes such crime or an attempt or solicitation to
            commit such crime; or

             (2) agrees to aid such other person or persons in the
            planning or commission of such crime or of an attempt
            or solicitation to commit such crime.

                                 *    *    *

            (c) Conspiracy          with      multiple      criminal
         objectives.—If a person conspires to commit a number of
         crimes, he is guilty of only one conspiracy so long as such
         multiple crimes are the object of the same agreement or
         continuous conspiratorial relationship.

18 Pa.C.S.A. § 903(a), (c).

      “To sustain a conviction for criminal conspiracy, the Commonwealth

must establish that the defendant (1) entered into an agreement to commit

or aid in an unlawful act with another person or persons, (2) with a shared

criminal intent, and (3) an overt act was done in furtherance of the

conspiracy.” Commonwealth v. Melvin, 103 A.3d 1, 42 (Pa.Super. 2014)

(citation omitted).

         The essence of a criminal conspiracy is a common
         understanding, no matter how it came into being, that a
         particular criminal objective be accomplished. Therefore, a
         conviction for conspiracy requires proof of the existence of
         a shared criminal intent. An explicit or formal agreement to
         commit crimes can seldom, if ever, be proved and it need
         not be, for proof of a criminal partnership is almost
         invariably extracted from the circumstances that attend its

                                     -8-
J-A13033-22


        activities. Thus, a conspiracy may be inferred where it is
        demonstrated that the relation, conduct, or circumstances
        of the parties, and the overt acts of the co-conspirators
        sufficiently prove the formation of a criminal confederation.
        The conduct of the parties and the circumstances
        surrounding their conduct may create a web of evidence
        linking the accused to the alleged conspiracy beyond a
        reasonable doubt.

Id. at 42-43. “Once the trier of fact finds that there was an agreement and

the defendant intentionally entered into the agreement, that defendant may

be liable for the overt acts committed in furtherance of the conspiracy

regardless of which co-conspirator committed the act.” Commonwealth v.

Barnes, 871 A.2d 812, 820 (Pa.Super. 2005), aff’d, 592 Pa. 301, 924 A.2d

1202 (2007).

     Further, the Uniform Firearms Act provides, in relevant part, as follows:

        § 6106. Firearms not to be carried without a license

           (a)   Offense defined.—

                (1) Except as provided in paragraph (2), any
           person who carries a firearm in any vehicle or any person
           who carries a firearm concealed on or about his person,
           except in his place of abode or fixed place of business,
           without a valid and lawfully issued license under this
           chapter commits a felony of the third degree.

                                *    *    *

        § 6107. Prohibited conduct during emergency

          (a) General rule.—No person shall carry a firearm
        upon the public streets or upon any public property during
        an emergency proclaimed by a State or municipal
        governmental executive unless that person is:

                 (1) Actively engaged in a defense of that person’s

                                    -9-
J-A13033-22


           life or property from peril or threat.

                  (2) Licensed to carry firearms under section 6109
           (relating to licenses) or is exempt from licensing under
           section 6106(b) (relating to firearms not to be carried
           without a license).

                                  *     *      *

        § 6108. Carrying firearms on public streets or public
             property in Philadelphia

           No person shall carry a firearm, rifle or shotgun at any
        time upon the public streets or upon any public property in
        a city of the first class unless:

           (1)   such person is licensed to carry a firearm; or

           (2) such person is exempt from licensing under section
        6106(b) of this title (relating to firearms not to be carried
        without a license).

18 Pa.C.S.A. §§ 6106(a)(1), 6107(a), and 6108.

     “When contraband is not found on the defendant’s person, the

Commonwealth must establish constructive possession….” Commonwealth

v. Jones, 874 A.2d 108, 121 (Pa.Super. 2005).             “We have defined

constructive possession as conscious dominion, meaning that the defendant

has the power to control the contraband and the intent to exercise that

control.” Commonwealth v. Parrish, 191 A.3d 31, 36 (Pa.Super. 2018),

appeal denied, 651 Pa. 10, 202 A.3d 42 (2019) (internal quotation marks

omitted). “The intent to exercise conscious dominion can be inferred from the

totality of the circumstances.”       Jones, supra at 121.        “Constructive

possession may be found in one or more actors where the item in issue is in


                                      - 10 -
J-A13033-22


an area of joint control and equal access.” Commonwealth v. Valette, 531

Pa. 384, 388, 613 A.2d 548, 550 (1992).

         It is well established that, as with any other element of a
         crime, constructive possession may be proven by
         circumstantial     evidence.      In   other   words,   the
         Commonwealth must establish facts from which the trier of
         fact can reasonably infer that the defendant exercised
         dominion and control over the contraband at issue.

Parrish, supra at 36-37 (internal citations and quotation marks omitted).

      Instantly, Officer Arch arrived at the scene in response to a burglary

call. (See N.T. Preliminary Hearing, 4/8/21, at 6). Upon arrival, the officer

observed a Nissan Altima speed through the shopping plaza and hit a curb.

(Id.) Appellee and her co-defendants exited the Nissan and fled. (Id. at 7).

After a brief chase, the officer apprehended Appellee, who subsequently

identified herself. (Id. at 7, 10). At the preliminary hearing, Officer Arch

made an in-court identification of Appellee and her co-defendants. (Id. at 5).

      Regarding the charge of burglary and the related offenses, Officer Arch

testified that Appellee and her co-defendants were approximately one hundred

yards away from the Snipes store when they began to flee. (Id. at 10). The

officer observed that the store’s windows and doors were broken. (Id. at 8).

Police later recovered “thousands” of dollars’ worth of clothes belonging to the

Snipes store “in and around” the Nissan.       (Id. at 8, 26).    Under these

circumstances, the Commonwealth established a prima facie case for burglary

and the related offenses. See Wyatt, supra.

      Regarding the conspiracy charge, Appellee and her co-defendants fled

                                     - 11 -
J-A13033-22


from a vehicle containing stolen merchandise and a firearm. Although the

Commonwealth did not present evidence of an explicit agreement between

Appellee and her co-defendants, their conduct and circumstances made it

reasonable to infer the existence of a shared criminal intent. See Melvin,

supra.    Taken together, these facts established a prima facie case for

conspiracy. See Wyatt, supra.

      Regarding the PIC charge, police recovered a firearm from the backseat

of the Nissan. (See N.T. Preliminary Hearing at 21). Specifically, the firearm

was underneath merchandise from the Snipes store. (Id.) Since Appellee

exited the Nissan from the backseat, it is reasonable to infer that Appellee

could have exercised conscious dominion over the firearm.        See Parrish,

supra. Therefore, the Commonwealth established a prima facie case for PIC

under the theory of constructive possession. See Wyatt, supra.

      As for the VUFA charges, Officer Arch testified that his interaction with

Appellee and her co-defendants occurred during a “riot” in the midst of a

COVID-19-related “shut down” in Philadelphia. (See N.T. Preliminary Hearing

at 12, 14). Detective Campbell added that Appellee did not have a license to

carry a firearm. (Id. at 22). Like the PIC charge, Appellee’s proximity to the

firearm made it reasonable to infer that she had the ability to exercise control

over the firearm while in the vehicle. See Parrish, supra. Based on these

facts, the Commonwealth presented sufficient evidence to establish a prima

facie case for the VUFA charges. See Wyatt, supra.


                                     - 12 -
J-A13033-22


      Our review of the testimony produced at the preliminary hearing, viewed

in the light most favorable to the Commonwealth, leads us to conclude that

the Commonwealth presented sufficient evidence to establish a prima facie

case as to all charges filed against Appellee.   See Wyatt, supra; Ouch,

supra. Accordingly, we reverse the order granting Appellee habeas corpus

relief, and we remand this case for further proceedings consistent with this

decision.

      Order reversed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2022




                                   - 13 -